COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





GABRIEL GOMEZ,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00277-CR

Appeal from
 409th District Court

of El Paso County, Texas

(TC # 20090D04890)



 

 

 




MEMORANDUM OPINION

            This appeal is before the Court on its own motion to determine whether it should be
dismissed.  Concluding that there is no appealable order, we dismiss the appeal for want of
jurisdiction. 
            On September 17, 2010, the district clerk provided this Court with a copy of the notice of
appeal and a docketing certificate.  On that same day, the clerk of this Court notified the parties by
letter of the Court’s intent to dismiss the appeal for want of jurisdiction because there does not
appear to be an appealable order.  The clerk informed the parties that the appeal would be dismissed
without further notice unless any party could show grounds for continuing the appeal within ten days.
To this date, no one has responded to the clerk’s letter. 
            According to the docketing certificate, the case against Appellant was dismissed.  This Court
generally does not have jurisdiction over appeals from interlocutory orders in criminal cases.  Petty
v. State, 800 S.W.2d 582, 583 (Tex.App.--Tyler 1990, no pet.).  The dismissal of an indictment is
not an appealable order.  Id.; Jeanmarie v. State, No. 08-06-00192-CR, 2006 WL 2570852, at *1
(Tex.App.--El Paso Sept. 7, 2006, no pet.)(not designated for publication).  We therefore dismiss this
appeal for want of jurisdiction.  

November 30, 2010                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)